TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00157-CR


Joseph Alfred Rome, Jr., Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 3020873, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. David B. Frank, is ordered to tender a brief in this cause no later than July 30, 2004.  No further
extension of time will be granted.
It is ordered July 7, 2004. 

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish